THE COURT.
The parties to this appeal having stipulated that the same may stand submitted upon the briefs on file in the causes of W. A. Strong, George C. Albert, Substituted, Plaintiff and Appellant, v. G. Allan Hancock et al., Defendants and Respondents, ante, p. 530 [258 Pac. 60], and TV A. Strong, George C. Albert, Substituted, Plaintiff and Respondent, v. Clara A. Shatto et dl., Defendants; John G. Bullock et al., Defendants and Appellants, ante, p. 555 [258 Pac. 71], and having further stipulated that no other questions are presented upon this appeal than those presented and decided in the aforesaid causes, it is hereby ordered, upon the authority of the decisions in said causes this day filed, that the judgment, in so far as the appellants herein are affected thereby, is affirmed.